internal_revenue_service number release date index number ---------------------------- ------------------------------------------------- -------------------------------------------- ------------ --------------------- ---------------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-165606-04 date date --------------------- ---------------------- -------------------------- ----------------------- ------------------------------------------------- ---------------------- ---------------------------------------------------- --------------------------------------------------------- -------------------------- legend legend taxpayer company a company b accounting firm c country y date date date year x dear ---------------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-3 to make the election provided by sec_953 to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s year x taxable_year the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required a part of the audit process ------- plr-165606-04 taxpayer is a wholly owned subsidiary of company a a domestic limited_liability_company that is treated as a partnership for u s federal_income_tax purposes taxpayer is a country y licensed insurance_company that was incorporated on date and began its operations on date because company a did not have any presence in country y or local-country legal knowledge it hired company b to provide day-to-day management services for taxpayer in country y this appointment was confirmed at taxpayer’s first annual board meeting on date at that meeting taxpayer’s board resolved that taxpayer would make the sec_953 election by filing an election statement with the irs when filing its corporate_income_tax for that year and that accounting firm c would file all necessary tax returns after that board meeting company b was charged with retaining accounting firm c for audit and tax_return preparation under country y’s law the country y monetary authority can grant an audit waiver for insurance_companies that have a short initial period fewer than months the country y monetary authority did grant such a waiver as a result company b did not engage accounting firm c to perform an audit of taxpayer’s year x short initial period further company b did not consider or mention to accounting firm c the need to separately prepare taxpayer’s year x u s federal_income_tax return taxpayer has represented that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 the request for relief was submitted before the failure_to_file the d election was discovered by the irs and it intended at all times to make the election and that no specific facts have changed since the due_date to make the election that make the election advantageous to the taxpayer sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the i r c except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer plr-165606-04 acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if it meets one of the conditions described in sec_301_9100-3 through v one such condition is that that taxpayer requested relief before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief notice_89_79 provides that the election to be treated as a domestic_corporation under d to be effective for a taxable_year must be filed by the due_date prescribed in sec_6072 with extensions for the united_states income_tax return that is due if the election becomes effective in the present situation notice_89_79 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the procedural rules set forth in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer's year x taxable_year the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the sec_953 election sec_301_9100-1 the taxpayer should attach a copy of this letter_ruling to its federal_income_tax return for the relevant year this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-165606-04 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives cc valerie mark lippe senior technical reviewer international branch office_of_chief_counsel sincerely
